By the Court,

Cardozo, J.
On a common law certiorari this court is not restricted to the inquiry whether the court below acted within its jurisdiction, but may go further, and examine whether any error, in the proceedings has been committed. (The People v. The Board of Met. Police, 39 N. Y. Rep. 506.)
Looking into the record before us, I fail to find any reason or principle which will justify the board in revoking licenses issued in September and October, 1868, for an alleged violation of rules occurring between the 16th of June and the 24th of August, 1868. -It matters not what motive may have induced the commissioners to grant the new licenses; the moment they were issued the relators became clothed with new fights, viz., the right to act as pilots for one year from September or October, 1868. The board must be assumed to have conceded, when they issued the new licenses, that there was no cause why the relators should not then be licensed, and as no cause has since occurred, the board had no ground to proceed against the relators as respects the new licenses.
If, in 1858, the relators had been licensed and had' violated some rule, but ten years afterwards, in 1868, the board had seen fit to license them again, can it be pretended that the alleged violation would not be deemed to have been waived, and that the rights of the relators, under *149the licenses, could not for that old cause be disturbed ? The time elapsing between the alleged offense and the granting of the new license cannot affect the principle. Whether it be ten years or one day, the effect must be the same.
[New York General Term,
June 7, 1869.
The justice of this view is also apparent from the fact that by section 11 the relators are obliged to enter into a recognizance, with two sureties, before gettingtheir license. It would be very unfair to subject them to the labor and inconvenience of furnishing that recognizance, and then for the board to turn around and immediately revoke the license, for an old matter which the relators might reasonably suppose had been forgiven when their application for a new license was considered and determined favorably to them by the board.
Without examining any'of the other questions, on this one ground, I am for reversing the proceedings, below.
Proceedings reversed.
Clerke, Cardozo and Geo. G. Barnard, Justices.]